


Exhibit 10.74

 

Amendment #2 to Employment Agreement

 

This Amendment #2 to Employment Agreement (this “Amendment #2”) is entered into
as of this 2nd day of February 2010, by and between Ann Weiser (“Employee”) and
Activision Publishing, Inc. (“Employer”), a subsidiary of Activision
Blizzard, Inc., formerly known as Activision, Inc., (“Activision Blizzard”). 
All capitalized terms shall have the same meaning set forth in the Employment
Agreement (as defined below).

 

RECITALS:

 

Employee and Employer entered into an Employment Agreement dated as of
September 12, 2007 (the “Employment Agreement”) and amended that agreement as of
December 18, 2008.

 

For consideration described below, the sufficiency and adequacy of which is
hereby acknowledged, Employee and Activision Blizzard desire to extend the
Expiration Date of the Agreement and otherwise amend the Agreement in certain
respects as set forth herein below.

 

AGREEMENT:

 

The parties hereby agree to amend the terms of the Employment Agreement as
follows:

 

1.                                Term of Employment.  Section 1 of the
Employment Agreement is hereby amended in its entirety to read as follows:

 

(a)                                       The term of your employment under this
Agreement (the “Term”) shall commence on February 2, 2010 (the “Effective Date”)
and shall end on August 31, 2012 (the “Expiration Date”) (or such earlier date
on which your employment is terminated under Section 9).  Except as set forth in
Section 11(s), upon the Expiration Date (or such earlier date on which your
employment is terminated) all obligations and rights under this Agreement shall
immediately lapse.

 

(b)                                       Except as set forth in Section 12(t),
upon the Expiration Date (or such earlier date on which your employment is
terminated pursuant to Section 10) all obligations and rights under this
Agreement shall immediately lapse.  If your employment continues beyond the
Expiration Date, you shall be an at-will employee whose employment may be
terminated by either of the parties to this Agreement at any time for any
reason.

 

2.                                Base Salary.  Section 2(b) of the Employment
Agreement is hereby amended in its entirety to read as follows:

 

Commencing on March 7, 2010, you shall receive an annual base salary (“Base
Salary”) of $550,000.00, which shall be paid in accordance with the Employer’s
payroll policies.  Your Base Salary shall be reviewed periodically and may be

 

1

--------------------------------------------------------------------------------


 

increased by an amount determined by the Employer, in its sole and absolute
discretion

 

3.                                Equity Awards.  Section 2(d) of the Employment
Agreement is hereby amended to add the following:

 

Subject to the approval of the Compensation Committee of the Board of Directors
of Activision Blizzard (the “Compensation Committee”), Activision Blizzard will
grant to you 100,000 restricted share units which represent the conditional
right to receive shares of Activision Blizzard’s common stock (the “New RSUs). 
The New RSUs will vest in full on August 31, 2012, subject to your remaining
employed by the Activision Group through such vesting date.  You acknowledge
that the grant of the New RSUs pursuant to this Section 2(d) is expressly
conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grant and/or
to determine and make modifications to the terms of the grant.  The New RSUs
shall be subject to all terms of the Activision Blizzard, Inc. 2008 Incentive
Plan and Activision Blizzard’s standard form of award agreement (as modified to
the extent necessary to reflect the provisions of Section 11).  In the event of
a conflict between this Agreement and the terms of the Activision Blizzard, Inc.
2008 Incentive Plan or award agreement, the Incentive Plan or the award
agreement, as applicable, shall govern.   The New RSUs, if and when approved by
the Compensation Committee, shall be in addition to any previous equity
incentive awards made to you.

 

4.                                Other Compensation.

 

(a)                                       Section 2(e) of the Employment
Agreement is hereby deleted in its entirety.

 

(b)                                       Section 2(f) of the Employment
Agreement is hereby deleted in its entirety.

 

(c)                                        Section 2(g) of the Employment
Agreement is hereby amended to add the following:

 

Notwithstanding the foregoing, the payments which you receive pursuant to this
Section 2(g) will cease effective March 1, 2010 and, in consideration therefore,
the Employer will provide you with a housing assistance buyout in the amount of
$81,000 (less applicable taxes) within three weeks of the Effective Date.

 

5.                                      Duties.  Section 4 of the Employment
Agreement is hereby amended in its entirety to read as follows:

 

You shall report directly to the Chief Financial Officer & Chief Corporate
Officer of Activision Blizzard (or such other executive of the Activision
Blizzard Group as may be determined from time to time by it in its sole and
absolute discretion) and shall have such duties commensurate with your position
as may be assigned to you from time to time by the Chief Financial Officer &
Chief Corporate Officer of

 

2

--------------------------------------------------------------------------------


 

Activision Blizzard (or, as applicable, such other executive designated by the
Employer).  You are also required to read, review and observe all of the
Activision Group’s policies, procedures, rules and regulations in effect from
time to time during the Term that apply to employees of the Employer, including,
without limitation, the Code of Business Conduct and Ethics, as amended from
time to time.  You shall devote your full-time working time to the performance
of your duties hereunder, shall faithfully serve the Employer, shall in all
respects conform to and comply with the lawful directions and instructions given
to you by the Chief Financial Officer & Chief Corporate Officer of Activision
Blizzard (or such other executive of the Activision Group as may be determined
from time to time by the Employer in its sole and absolute discretion) and shall
use your best efforts to promote and serve the interests of the Activision
Group.  Further, you shall at all times place the Employer’s interests above
your own, not take any actions that would conflict with the Employer’s interests
and shall perform all your duties for the Employer with the highest duty of
care.  Further, you shall not, directly or indirectly, render services of any
kind to any other person or organization, whether on your own behalf or on
behalf of others, without the consent of the Chief Financial Officer & Chief
Corporate Officer of Activision Blizzard or otherwise engage in activities that
would interfere with your faithful and diligent performance of your duties
hereunder; provided, however, that you may serve on civic or charitable boards
or engage in charitable activities without remuneration if doing so is not
inconsistent with, or adverse to, your employment hereunder.

 

6.                                      Termination of Obligations and Severance
Payments.

 

(a)                                 The definition of “Bonus Severance” set
forth in Section 11(a) of the Employment Agreement is hereby amended in its
entirety to read as follows:

 

“Bonus Severance” shall mean payment of a pro-rated annual bonus for the fiscal
year in which your termination of employment occurs, in an amount equal to the
bonus you would have received in accordance with Section 2(c) for such year if
you had remained employed through the date such bonus would have been paid,
multiplied by a fraction, the numerator of which is the number corresponding to
the month in which the Termination Date occurs and the denominator of which is
12.  For purposes of calculating the Bonus Severance, all goals will measured by
actual performance.

 

(b)                                 In Section 11, all references to “RSUs” will
be deemed to include the “New RSUs” (in addition to the “RSUs”) and all
references to “Equity Awards” will be deemed to include the “New RSUs” (in
addition to the “Options” and the “RSUs”).

 

7.                                      Section 162(m).  Section 12(t) of the
Employment Agreement is hereby amended to add the following as the penultimate
sentence:

 

3

--------------------------------------------------------------------------------


 

Similarly, you agree that no payments or distributions, whether payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise, shall be made to you if the Employer reasonably anticipates that
Section 162(m) of the Code would prevent the Employer from receiving a deduction
for such payment.  If, however, any payment is not made pursuant to the previous
sentence, the Employer shall make such payment as soon as practicable in the
first calendar year that it reasonably determines that it can do so and still
receive a deduction for such payment.

 

Except as specifically set forth in this Amendment #2, the Employment Agreement
shall remain unmodified and in full force and effect.  If any term or provision
of the Employment Agreement is contradictory to, or inconsistent with, any term
or provision of this Amendment #2, then the terms and provisions of this
Amendment #2 shall in all events control.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

Employer

 

Employee

 

 

 

ACTIVISION PUBLISHING, INC

 

 

 

 

 

 

 

 

By:

/s/ Thomas Tippl

 

/s/ Ann E. Weiser

 

Thomas Tippl

 

Ann E. Weiser

 

Chief Financial Officer &

 

 

 

Chief Corporate Officer

 

 

 

 

 

 

Date:

01/26/10

 

Date:

01/26/10

 

4

--------------------------------------------------------------------------------
